DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
This action is in response to the communication filed April 20, 2022. In view of this communication, claims 3-7, 11, 13-15, 17 and 19-20 are canceled, claim 21 is newly added and claims 1-2, 8-10, 12, 16, 18 and 21 are pending.
It should be noted that due to the amendment, the references of PK and Terada have been withdrawn, however, remain rejected under Nishikawa in view of a new reference. The arguments are addressed below:
First, the Applicant argues that PK does not teach or suggest changing the threshold temperature range or the size of the charging current according to the battery deterioration (page 7 of the applicant’s response).
Although the reference of PK is not used in this rejection, it is noted that the claims do not recite any changes to the threshold temperature range. Rather, the claims recite that the first and second threshold are determined and the battery is charged between those two thresholds. Thus, this argument is not persuasive.
Second, applicant argues the Nishikawa fails to teach adjusting the degree of charging current according to the battery deterioration (page 7 of the applicant’s response).
As noted above, claim 1, as amended does not recite the concept of adjusting the degree of charging current according to the battery deterioration. It is unclear from the claims as to whether the “use information” is continuously gathered or taken at a specific instant. According to the present rejection, Nishikawa teaches in ¶86 that the charging and discharging is switched from I2 to I1 according to the number of cycles. Thus, this argument is not persuasive as the magnitude of the charging current is adjusted according to battery deterioration.
Third, applicant argues that Terada is the opposite of the present invention and does not lower the upper limit of the charging start temperature as the capacity decreases (page 8 of the applicant’s response).
Although the reference of Terada is not used in this rejection, it should be noted that there is no limitation within the claim 1  of an upper limit or a lower limit. Rather there is a first threshold and a second threshold, either of which could be considered an upper or lower limit.

Claim Objections
Claim 12 is objected to because of the following informalities:  Line 3 recites “number of charging increases and discharging times of the battery”. The examiner is under the assumption that “increase” is out of order in the phrase.  The phrase is being interpreted being intended to recite ”number charging and discharging times of the battery increases” and will be interpreted as such for the purposes of examination.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 12, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US20160028255A1) in view of Farah et al. (US20150069975A1).
Regarding claim 1, Nishikawa discloses a lithium ion secondary battery (14) and a charge control unit (21), or controller (¶50). 
Nishikawa discloses that the controller is configured to acquire information regarding the progress of the charge/discharge cycle (FIG. 5; ¶89). Thus, the number of charging and discharging times is included as use information. Further, Nishikawa discloses that the charge control unit (21) calculates the residual capacity of the battery (14) as a relative value with reference to the capacity during full charge. The capacity (or capacitance) during full charge is defined as the actual capacity (A*h) after degradation due to its use (¶51). Because the charge control unit uses the actual capacity to determine the residual capacity, it follows that at some point the control unit acquires this information. 
Nishikawa further teaches charging at certain currents – or magnitudes – according to a degree of decrease in actual capacity with respect to charge/discharge cycles increase. The cycles and the actual capacity being use information. When the charge/discharge increases the charging current is switched from I2 to I1 (Nishikawa; ¶86). Thus, the magnitude of the battery is based on the use information of the battery.
Nishikawa further teaches detecting a temperature of each cell (Nishikawa; ¶46). Thus, disclosing acquiring a temperature of the battery.
Nishikawa is silent as to determining a first and a second threshold based on the use information and charging the battery at the determined magnitude of the charging current when the acquired temperature of the battery is greater or equal to the first threshold and less than or equal to the second threshold.
Farah teaches a temperature range can be set that accounts for degraded performance or damage (Farah; ¶63).  The temperature ranges are set to optimum temperature ranges which can facilitate charging efficiency or stability, discharge efficiency or availability, damage prevention, battery life or other ends (Farah; ¶73). Because there is a range, it is understood that there is a minimum and a maximum for the range, thus disclosing a first and a second threshold. Because the temperature range of Farah is set using battery life, under the broadest reasonable interpretation, a person of ordinary skill in the art would understand that battery life is analyzed using information related to the number of charging and discharging times and/or information associated with a capacitance of the battery. Thus, Farah discloses determining the thresholds based on the use information.
It would be obvious to a person of ordinary skill in the art to apply the temperature range of Farah to the charging of Nishikawa in order to prevent the battery from getting too hot or too cold while charging, which would cause excessive damage or degradation of the battery (Farah; ¶3).
Regarding claim 2, Nishikawa teaches sensing a temperature with a temperature sensor (17) (Nishikawa; ¶46).
Nishikawa is silent as to variably setting a threshold range between the first threshold and the second threshold based on the use information of the battery.
Farah teaches a temperature range can be set that accounts for degraded performance or damage (Farah; ¶63).  The temperature ranges are set to optimum temperature ranges which can facilitate charging efficiency or stability, discharge efficiency or availability, damage prevention, battery life or other ends (Farah; ¶73).
Farah discloses that the maxima or minima may be variable. For example, the battery may have a maximum temperature of 450° Celsius for 15 minutes, and thereafter a maximum temperature of 400° Celsius (Farah; ¶48).
It would be obvious to a person of ordinary skill in the art to apply the temperature range of Farah to the charging of Nishikawa in order to prevent the battery from getting too hot or too cold while charging, which would cause excessive damage or degradation of the battery (Farah; ¶3).
Regarding claim 8, Nishikawa that the cycle degradation, or the number of time the battery charges and discharges, can be suppressed by switching the charge current from I2 to I1, where I1 is less than I2 (¶60 and 88). Thus, the magnitude of the charging current is reduced as the use amount of the battery increases.
Regarding claim 9, Nishikawa discloses at least one sensor (17) to sense the temperature of the battery (Nishikawa; ¶48). 
Regarding claim 10, Nishikawa does not explicitly disclose that the controller does not charge the battery when the sensed temperature of the battery is less than or equal to the first threshold, or greater than or equal to the second threshold.
Farah discloses that if a battery is found to exceed the charging temperature range, charging is paused or ceased until the temperature is reduced (Farah; ¶61). Thus, Farah discloses not charging the batter when the sensed temperature is less than or equal to a first threshold or greater than or equal to the second threshold.
Regarding claim 12,  Nishikawa is silent as to increasing the first threshold and decreasing the second threshold as the number of charging and discharging times of the battery increases or the capacity of the battery decreases.
Farah teaches that the maxima or minima may be variable or dependent upon other variables, illustrating decreasing the maximum temperature over time (Farah; ¶48). Farah further teaches a temperature range can be set that accounts for degraded performance or damage (Farah; ¶63).  The temperature ranges are set to optimum temperature ranges which can facilitate charging efficiency or stability, discharge efficiency or availability, damage prevention, battery life or other ends (Farah; ¶73). Because the temperature range of Farah is set using battery life, under the broadest reasonable interpretation, a person of ordinary skill in the art would understand that battery life is analyzed using information related to the number of charging and discharging times and/or information associated with a capacitance of the battery. Thus, Farah discloses determining the thresholds based on the use information. Further, as the life of the battery becomes less, the range will narrow, thus setting a new limit on the first threshold and the second threshold.
Farah discloses that if a battery is found to exceed the charging temperature range, charging is paused or ceased until the temperature is reduced (Farah; ¶61). Thus, Farah discloses not charging the batter when the sensed temperature is less than or equal to a first threshold or greater than or equal to the second threshold.
Regarding claim 16, Nishikawa discloses a lithium ion secondary battery (14) and a charge control unit (21) – or controller (¶50), and temperature sensor (17) is disposed at a predetermined position of battery (14) (Nishikawa; FIG. 1; ¶46 and 50).
Nishikawa discloses that the controller is configured to acquire information regarding the progress of the charge/discharge cycle (FIG. 5; ¶89). Thus, the number of charging and discharging times is included as use information. Further, Nishikawa discloses that the charge control unit (21) calculates the residual capacity of the battery (14) as a relative value with reference to the capacity during full charge. The capacity (or capacitance) during full charge is defined as the actual capacity (A*h) after degradation due to its use (¶51). Because the charge control unit uses the actual capacity to determine the residual capacity, it follows that at some point the control unit acquires this information. 
Nishikawa further teaches charging at certain currents – or magnitudes – according to a degree of decrease in actual capacity with respect to charge/discharge cycles increase. The cycles and the actual capacity being use information. When the charge/discharge increases the charging current is switched from I2 to I1 (Nishikawa; ¶86). Thus, the magnitude of the battery is based on the use information of the battery.
Nishikawa further teaches detecting a temperature of each cell (Nishikawa; ¶46). Thus, disclosing acquiring a temperature of the battery.
Nishikawa is silent as to determining a first and a second threshold based on the use information and charging the battery at the determined magnitude of the charging current when the acquired temperature of the battery is greater or equal to the first threshold and less than or equal to the second threshold.
Farah teaches a temperature range can be set that accounts for degraded performance or damage (Farah; ¶63).  The temperature ranges are set to optimum temperature ranges which can facilitate charging efficiency or stability, discharge efficiency or availability, damage prevention, battery life or other ends (Farah; ¶73). Because there is a range, it is understood that there is a minimum and a maximum for the range, thus disclosing a first and a second threshold. Because the temperature range of Farah is set using battery life, under the broadest reasonable interpretation, a person of ordinary skill in the art would understand that battery life is analyzed using information related to the number of charging and discharging times and/or information associated with a capacitance of the battery. Thus, Farah discloses determining the thresholds based on the use information.
It would be obvious to a person of ordinary skill in the art to apply the temperature range of Farah to the charging of Nishikawa in order to prevent the battery from getting too hot or too cold while charging, which would cause excessive damage or degradation of the battery (Farah; ¶3).
Regarding claim 18, Nishikawa that the cycle degradation, or the number of time the battery charges and discharges, can be suppressed by switching the charge current from I2 to I1, where I1 is less than I2 (¶60 and 88). Thus, the magnitude of the charging current is reduced as the use amount of the battery increases
Regarding claim 21, Nishikawa is silent as to the higher the number of charging and discharging times of the battery or the lower the capacitance of the battery, the higher the first threshold and the lower the second threshold.
Farah teaches that when the battery ages, the maximum temperature is decreased, thus lowering the second threshold. Further, Farah teaches that the minima may also be variable (Farah; ¶47). It would be obvious to one of ordinary skill in the art that the temperature range would be narrowed as a battery ages and that as a battery ages a battery will deteriorate quicker in colder temperatures (Farah discloses that charging rate is increased to raise a battery’s temperature during use in cold weather - ¶82). Thus, it is well known to warm a battery to an even higher temperature as it ages.  Thus, Farah teaches raising the first threshold.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tistle et al. (US20160332533A1): discloses a battery with a controller that has a variable temperature dependent set point.
Grafling et al. (US20160380567A1): discloses a battery with a controller that has temperature profiles that account for the capacity of the battery.
Ha et al. (US20190212392A1) discloses calculating a charging current value based on the temperature and voltage of the battery. 
Yebka et al. (US20190305564A1) discloses charging and discharging cycles.
Kratzer et al. (US20160221465A1) discloses a maximum temperature that is lowered as the battery deteriorates. This reference is silent as to the minimum temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859